Citation Nr: 1021115	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-20 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1972.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDING OF FACT

The Veteran has a current diagnosis of posttraumatic stress 
disorder (PTSD) that is associated with an in-service 
stressor which is corroborated by credible supporting 
evidence.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
Veteran's claim for service connection for PTSD as the Board 
is taking action favorable to the Veteran by granting service 
connection for this disorder.  As such, this decision poses 
no risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2009).  A 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of Diagnostic and Statistical Manual of 
Mental Disorders.  38 C.F.R. § 4.125 (2009).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the Veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the Veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

The Veteran's service treatment records are negative for any 
complaints or diagnosis of a psychiatric disorder.

After separation from military service, a May 2007 VA 
outpatient medical report gave a diagnosis of PTSD.  The 
medical evidence of record shows that PTSD has been 
consistently diagnosed since May 2007.

The medical evidence of record clearly shows that the Veteran 
has a current diagnosis of PTSD for VA purposes that has been 
related to an in-service stressor.  See 38 C.F.R. § 4.125.  
However, the Veteran's claim has been denied on the basis 
that there was no objective evidence that established that 
the Veteran "engaged in combat with the enemy" and there was 
insufficient evidence to corroborate the claimed stressor.  
See VAOPGCPREC 12-99; 65 Fed. Reg. 6257 (2000).  In this 
regard, there are no references to combat in the Veteran's 
service personnel records and he did not earn any 
decorations, medals, badges, ribbons, or awards indicative of 
participation in combat.  As such, the Veteran's claimed 
stressor must be corroborated by credible supporting 
evidence.  38 C.F.R. § 3.304(f).

While the Veteran has reported numerous in-service stressors, 
only one stressor needs to be corroborated for service 
connection to be warranted.  Accordingly, the Board will only 
address one of the Veteran's several claimed stressors.  A 
May 2007 VA outpatient psychiatric consultation report stated 
that the Veteran was "stationed in the rear but was subject 
to artillery and mortar attacks."  This stressor is 
consistent with the Veteran's claim that he was present at an 
air base which was being attacked by the enemy.  As the May 
2007 VA outpatient psychiatric consultation report gave a 
diagnosis of PTSD, the medical evidence of record shows that 
this air base attack stressor has been related to the 
Veteran's currently diagnosed PTSD.  Accordingly, service 
connection for PTSD is warranted if this stressor is 
corroborated by credible supporting evidence.  See Id.

The evidence of record includes credible supporting evidence 
which corroborates a stressor claimed by the Veteran.  The 
Veteran provided an extensive description of the base attack 
stressor in an August 2007 stressor statement.  The Veteran 
stated that his aircraft

was flying in an attempt to land at Bien 
Hoa [Air Base], [Republic of Vietnam], at 
approximately 6-7am on [May 5, 1970).  At 
the time of the attempted landing of the 
[Boeing] 707 the base was also being 
rocketed by Communist troops.  The plane 
was being fired at and had to attempt to 
maneuver to evade being downed by hostile 
fire. . . . It was so dangerous at the 
time that our group had to be flown by C-
130 to our eventual base where [we] would 
work for the next year, Tan Son Nhut [Air 
Base].

The Veteran's service personnel records do not show that the 
Veteran served in any location in Vietnam other than Tan Son 
Nhut Air Base.  However, the Veteran's service personnel 
records show that he departed the United States, bound for 
Vietnam, on May 2, 1970 and did not arrive at Tan Son Nhut 
Air Base until May 4, 1970.  As such, the Veteran's service 
personnel records show that the Veteran was in-transit on May 
3, 1970 and had not yet reached Tan Son Nhut Air Base.  The 
record also includes a document listing all attacks on U.S. 
Air Force Bases in Vietnam during the period relevant to this 
claim.  This document shows that Bien Hoa Air Base was 
attacked no less than three times on May 3, 1970.  In the 
first attack, the enemy fired six rounds into the air base at 
1:40 am.  In the second attack, the enemy fired four rounds 
into the air base at 6:09 am, destroying one aircraft and 
wounding five people.  In the third attack, the enemy fired 
seven rounds into the air base at 6:06 pm, wounding 23 
people.  Bien Hoa Air Base was also attacked on May 4, 1970, 
when the enemy fired a further three rounds into the air base 
at 6:05 am.  Of particular note are the second and fourth 
attacks, which occurred at a time which corresponds to the 
time that the Veteran reported his aircraft arrived at the 
base.  While the Veteran reported that this stressor occurred 
on May 5, 1970, not May 3 or 4, 1970, the dates are only one 
to two days apart, which is a very minor deviation 
considering that the event was being described approximately 
40 years later.  In addition, the Veteran's service personnel 
records conclusively show that the event could not have 
occurred on May 5, 1970, as the Veteran was reported to be at 
Tan Son Nhut Air Base on that date.

In summary, the evidence of record shows that the Veteran was 
not at Tan Son Nhut Air Base at any point on May 3, 1970, may 
not have been there during the morning of May 4, 1970 either.  
He was instead at some intermediary point after departing the 
United States but prior to arriving at his final destination.  
This is consistent with the Veteran's report that he arrived 
in Vietnam at Bien Hoa Air Base by a passenger airliner, and 
was subsequently transferred to Tan Son Nhut Air Base by a 
military cargo aircraft.  In addition, the evidence shows 
that Bien Hoa Air Base was subjected to heavy attack by the 
enemy on May 3, 1970, including at the precise time that the 
Veteran claims his aircraft landed, and attacked again on May 
4, 1970, also at the same time that is consistent with the 
Veteran's claim.  Accordingly, there is credible supporting 
evidence of record which corroborates the Veteran's claimed 
stressor.  See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) 
(holding that corroboration does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."); see 
also Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002) 
(finding that while the Veteran's unit records did not 
specifically show that he was present during the alleged 
rocket attacks, "the fact that he was stationed with a unit 
that was present while such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks.").  As 
such, the Board finds that the Veteran has a current 
diagnosis of PTSD that is associated with an in-service 
stressor which is corroborated by credible supporting 
evidence.  See 38 C.F.R. § 3.304(f).

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the Veteran's PTSD is related to active 
military service and therefore, service connection for PTSD 
is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


